

Exhibit 10.24







    






    
FIRST AMENDMENT TO COLLABORATION AGREEMENT
This First Amendment to the Collaboration Agreement (the “Amendment”) is entered
into as of November 3, 2015 (the “Amendment Effective Date”), ”) is by and among
Alphatec Spine, Inc., a California corporation (“Company”), a wholly-owned
subsidiary of Alphatec Holdings, Inc., a Delaware corporation (“Holdings”),
Elite Medical Holdings, LLC a Nevada limited liability company (“Elite”) and Pac
3 Surgical Products, LLC (“Pac 3”), a Nevada limited liability company
(collectively, Elite and Pac 3 shall be referred to as the “Consultant”).
WHEREAS, Company, Holdings and Consultant are parties to that certain
Collaboration Agreement, effective as of October 22, 2013 (the “Original
Agreement”); and
WHEREAS, the Parties wish to amend the Original Agreement as set forth herein.
Now, therefore, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereby agree as follows:
ARTICLE I-- AMENDMENTS


1.1Amendment and Restatement of Section 5.1.2 and 5.1.3. Sections 5.1.2 and
5.1.3 of the Original Agreement are deleted in their entirety and replaced by
the following:
“5.1.2
On the one-year anniversary of the Effective Date, up to $2,583,266.66 of
Consultant Shares (the “One-Year Anniversary Shares”);



5.1.3
On the two-year anniversary of the Effective Date, up to $2,583,266.66 of
Consultant Shares (the “Two-Year Anniversary Shares”)”



1.2    Addition of Sections 5.4, 5.5, 5.6 and 5.7. The following is added to the
Agreement as Sections 5.4, 5.5, 5.6 and 5.7:


“5.4    Valuation of the One-Year Anniversary Shares. If at any point during the
30 trading days after January 1, 2017 (the “First Valuation Period”) (with the
last such day being the “First Valuation Date”), the valuation of the Consultant
Shares that make up the One-Year Anniversary Shares is not at least $2,583,266,
as measured on the highest valuation point during the First Valuation Period,
Company will pay the Consultant an amount equal to $2,583,266, less the value of
the One-Year Anniversary Shares, as measured on the highest valuation point
during the First Valuation Period, with such amount payable within 60 days of
the First Valuation Date. If at any point during the First Valuation Period, the
One-Year Anniversary Shares are worth more than $3,974,256, as measured on the
highest valuation point during the First Valuation Period, Consultant will
return to Holdings within 60 days of the First Valuation Date, a number of
Consultant Shares sufficient to yield an overall value retained by Consultant
with respect to the One-Year Anniversary Shares of $3,974,256, as measured on
the highest valuation point during the First Valuation Period. The value to be
assessed and realized hereunder shall be measured as gross value based on the
closing price of Holdings’ common stock during the First Valuation Period. The
foregoing Section 5.4 shall be null and void in the event that: (i) more than
twenty percent (20%) of the One-

1



--------------------------------------------------------------------------------


Year Anniversary Shares; or (ii) any of the Two-year Anniversary Shares or Final
Shares are sold, transferred or pledged prior to the First Valuation Date. In
addition, the foregoing Section 5.4 shall be null and void with respect to any
Consultant Shares that are held by a person or entity that sells, transfers or
pledges any of such person’s or entity’s One-Year Anniversary Shares prior to
the First Valuation Date (the “First Valuation Date Excluded Shares”). In the
event that there are any First Valuation Date Excluded Shares, all of the
valuation numbers to be used in the calculations required by this Section 5.4
shall be reduced on a pro rata basis in the same proportion that the First
Valuation Date Excluded Shares that were part of the One-Year Anniversary Shares
are of the One-Year Anniversary Shares as a whole.
5.5    Valuation of the Two-Year Anniversary Shares. If at any point during the
30 trading days after January 1, 2018 (the “Second Valuation Period”) (with the
last such day being the “Second Valuation Date”), the valuation of the
Consultant Shares that make up the Two-Year Anniversary Shares is not at least
$2,583,266, , as measured on the highest valuation point during the First
Valuation Period, Company will pay the Consultant an amount equal to $2,593,266,
less the value of the Two-Year Anniversary Shares, as measured on the highest
valuation point during the First Valuation Period, with such amount payable
within 60 days of the Second Valuation Date. If at any point during the Second
Valuation Period, the Two-Year Anniversary Shares are worth more than
$5,299,008, as measured on the highest valuation point during the First
Valuation Period, Consultant will return to Holdings within 60 days of the
Second Valuation Date, a number of Consultant Shares sufficient to yield an
overall value retained by Consultant with respect to the Two-Year Anniversary
Shares of $5,299,008, as measured on the highest valuation point during the
First Valuation Period. The value to be assessed and realized hereunder shall be
measured as gross value based on the closing price of the Holdings’ common stock
during the Second Valuation Period. The foregoing Section 5.5 shall be null and
void with respect to any Consultant Shares that are held by a person or entity
that sells, transfers or pledges: (i) any of such person’s or entity’s One-Year
Anniversary Shares prior to the First Valuation Date; (ii) any of such person’s
or entity’s Two-Year Anniversary Shares prior to the Second Valuation Date; or
(iii) any of such person’s or entity’s Final Shares prior to the Second
Valuation Date (the “Second Valuation Date Excluded Shares”). In the event that
there are any Second Valuation Date Excluded Shares, all of the valuation
numbers to be used in the calculations required by this Section 5.5 shall be
reduced on a pro rata basis in the same proportion that the Second Valuation
Date Excluded Shares that were part of the Two-Year Anniversary Shares are of
the Two-Year Anniversary Shares as a whole. To the extent that the number of
Consultant Shares initially issued as part of the Two-Year Anniversary Shares is
less than 1,324,752, the calculations set forth above shall be reduced on a
pro-rata basis.
5.6    Valuation of the Final Shares. If at any point during the 30 trading days
after January 1, 2019 (the “Final Valuation Period”) (with the last such day
being the “Final Valuation Date”), the valuation of the Consultant Shares that
make up the Final Shares is not at least $2,583,266, as measured on the highest
valuation point during the Final Valuation Period, Company will pay the
Consultant an amount equal to $2,593,266, less the value of the Final Shares, as
measured on the highest valuation point during the Final Valuation Period, with
such amount payable within 60 days of the Final Valuation Date. If at any point
during the Final Valuation Period, the Final Shares are worth more than
$5,299,008, as measured on the highest valuation point during the Final
Valuation Period, Consultant will return to Holdings within 60 days of the Third
Valuation Date, a number of Consultant Shares sufficient to yield an overall
value retained by Consultant with respect to the Final Shares of $5,299,008, as
measured on the highest valuation point during the Final Valuation Period. The
value to be assessed and realized hereunder shall be based on the closing price
of Holdings’ common stock during the Final Valuation Period. The foregoing
Section 5.6 shall be null and void with respect to any Consultant Shares that
are held by a person or entity that sells, transfers or pledges: (i) any of such
person’s or entity’s One-Year Anniversary Shares prior to the First Valuation
Date; (ii) any of such person’s or entity’s Two-Year Anniversary Shares prior to
the Second Valuation Date; or (iii) any of such person’s or entity’s Final
Shares prior to the Final Valuation Date (the “Final Valuation Date Excluded
Shares”). In the event that there are any Final Valuation Date Excluded Shares,
all of the valuation numbers to be used in the calculations required by this
Section 5.6 shall be reduced on a pro rata basis in the same proportion that the
Final Valuation Date Excluded Shares that were part of the Final Shares are of
the Final Shares as a whole. To the extent that the number of Consultant Shares
initially issued as part of the Final Shares is less than 1,324,752, the
calculations set forth above shall be reduced on a pro-rata basis.

2



--------------------------------------------------------------------------------




5.7    Treatment of the Consultant Shares following a Change of Control and
Valuation of Non-Publicly Traded Common Stock.
5.7.1    For purposes of this Section 5.7, a “Change of Control” shall mean (i)
any consolidation or merger of Holdings with or into any corporation or other
entity or person, or any other reorganization, other than any such
consolidation, merger or reorganization in which the stockholders of Holdings,
immediately prior to such consolidation, merger or reorganization, continue to
hold at least a majority of the voting power of the surviving entity (or, if the
surviving entity is a wholly-owned subsidiary, its parent) immediately after
such consolidation, merger or reorganization in substantially the same
proportion as their voting power of Holdings immediately prior to such
consolidation, merger or reorganization; (ii) any transaction or series of
related transactions to which Holdings is a party in which in excess of seventy
percent (70%) of Holdings’ voting power is transferred; or (iii) a sale, lease,
exclusive license or other disposition of all or substantially all of the assets
of Holdings. In the event of a Change of Control, the surviving entity (the
“Successor”) will assume and/or honor this agreement and all the terms agreed
herein.
5.7.2    Upon the closing of a Change of Control, the holders of any issued and
outstanding Consultant Shares shall be entitled to receive the consideration
(whether stock, cash, other securities or property or a combination thereof) to
which a holder of a share of Holdings common stock on the effective date of the
Change in Control was entitled (the “Successor Consideration”). In addition, the
rights and obligations set forth in Sections 5.4, 5.5 and 5.6 shall remain in
full force and effect, provided that: (i) the applicable valuation shall be
performed on the Successor Consideration rather than the Consultant Shares; and
(ii) any restrictions on sales, transfers and pledges shall apply to the
Successor Consideration, other than that portion of the Successor Consideration
that is comprised of cash.
5.7.3    If during any applicable valuation period: (i) the common stock of
Holdings is not publicly traded, or (ii) the Successor Consideration consists of
a security that is not publicly traded, the value of the Consultant Shares being
evaluated during such valuation period shall be (x) the price of the common
stock of Holdings (or the Successor Consideration) during the most recent round
of financing completed by Holdings, Spine or the Successor (as the case may be),
provided the financing shall have been completed not more than nine months prior
to the applicable valuation period, or (y) if there has not been a financing in
the nine months prior to the applicable valuation date, then the valuation shall
be determined by a single independent appraisal of an appraiser chosen by
Holdings or the Successor (as the case may be) and approved by Consultant, such
approval not unreasonably withheld, conditioned or delayed.”


ARTICLE II -- MISCELLANEOUS


Except for the amendments set forth herein, the Original Agreement shall remain
unchanged and in full force and effect. The Original Agreement and this
Amendment shall be construed together as a single instrument. Miscellaneous.
Capitalized terms not defined in this Amendment shall have the meaning ascribed
to such terms in the Agreement. In the event of any conflict between the terms
of this Amendment and the Original Agreement, this Agreement shall govern.




[Signatures Follow]





3



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Amendment Effective Date.
ALPHATEC HOLDINGS, INC.
By:_/S/ James Corbett__________
Name: James M. Corbett
Title: President and CEO
ALPHATEC SPINE, INC.
By:_/S/ James Corbett________
Name: James M. Corbett
Title: President and CEO
ELITE MEDICAL HOLDINGS, LLC
By:_/S/ Aaron Brown______________
Name: Aaron Brown
Title: President
PAC 3 SURGICAL PRODUCTS, LLC
By:_/S/ Aaron Brown_______________
Name: Aaron Brown
Title: President

4

